Citation Nr: 1300779	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic disorder to account for dizziness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hernia.

4.  Entitlement to service connection for seizures.

5.  Entitlement to service connection for respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Atlanta, Georgia which now has jurisdiction over the claims on appeal.

Subsequent to the issuance of the February 2010 statement of the case (SOC), additional VA outpatient treatment records from November 2009 to June 2010 were associated with the claims file in February 2012.  These records are not pertinent to the claims on appeal, thus the Board finds that appellate review may proceed at the present time.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran does not have a diagnosis for a chronic disorder to account for dizziness at any time during the course of the appeal.

3.  The Veteran's service treatment records are unavailable for review.

4.  Symptoms of hypertension, hernia, seizures, or respiratory disorder have not been continuous since separation from service.

5.  The Veteran's current benign essential hypertension, hernia in the suprapubic area, and generalized epileptic seizure disorder are not related to service.

6.  The Veteran's current respiratory disorder, to include pneumonia, is not related to service, to include as due to asbestos exposure.

7.  The Veteran's post-service diagnosed hypertension did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic disorder to account for dizziness have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

3.  The criteria for service connection for hernia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

4.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

5.  The criteria for service connection for respiratory disorder, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular are included in a VA Adjudication Procedure Manual, M21-1MR, Part IV. ii.2.C.9 (Dec. 13, 2005).  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV.ii.2.C.9(e).  When deciding a claim for service connection for a disability resulting from exposure to asbestos, rating specialists must determine whether or not service records demonstrate the veteran was exposed to asbestos during service, ensure that development is accomplished to determine whether or not the veteran was exposed to asbestos either before or after service, and determine whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  M21-1MR, Part IV.ii.2.C.9(h).  

The Board further notes that in cases where a veteran's service treatment records are through no fault of his own, unavailable, a heightened duty exists to explain its findings and conclusions for any adverse decision rendered without these records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365; O'Hare, 1 Vet App. at 365; Layno, 6 Vet. App. at 469.  

In this case, VA has made unsuccessful attempts to obtain the Veteran's outstanding service treatment records. The Veteran has been advised of the RO's unsuccessful efforts and was requested to send any pertinent records he had.  Thus, the Board concludes that VA's duty to assist the Veteran is satisfied.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

In an April 2008 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran requested service connection for dizziness, hypertension, hernia, and seizures, and indicated that he was exposed to asbestos and now has respiratory problems.  In a November 2008 notice of disagreement, via a VA Form 21-4138, the Veteran requested a de novo review of the October 2008 rating decision and asserted that reasonable doubt should prevail in light of his missing service treatment records.  

Analysis of Service Connection for a Chronic Disorder to account for Dizziness  

After a review of the evidentiary record, to include VA outpatient treatment records from November 2006 to January 2007 and November 2009 to June 2010, as well as private treatment records from June 2002 to October 2005 and March 2006 to December 2008, the Board finds the competent, credible, and probative evidence of record does not show the Veteran has a current diagnosis or persistent and recurrent complaints of a chronic disorder to account for dizziness.  

The April 2008 VCAA letter informed the Veteran that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

Moreover, the Veteran is competent to describe symptoms regarding dizziness as they come to him through his senses, but he is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a chronic disorder to account for dizziness.  See Layno, 6 Vet. App. at 470; Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a chronic disorder to account for dizziness, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for Hypertension, Hernia, Seizures, and Respiratory Disorder  

At the outset, the Board finds that the Veteran has current disabilities of the claimed disorders on appeal.  It is uncontroverted that the Veteran has been diagnosed with benign essential hypertension as documented in a June 2002 private treatment record, hernia in the suprapubic area as documented in a December 2006 VA outpatient treatment record, generalized epileptic seizure disorder as documented in a December 2008 private treatment record, and pneumonia, to include acute Klebsiella and organism unspecific lobar, as documented in June 2002 private treatment records.  

The Board finds the weight of the evidence demonstrates that symptoms of hypertension, hernia, seizures, and respiratory disorder have not been continuous since separation from service in June 1958.  

Following separation from service, the evidence of record shows no complaints, diagnosis, or treatment for hypertension and respiratory disorder until 2002, hernia until 2006, and seizure disorder until 2008.  

While the Board does not have the service treatment records, the absence of post-service complaints, findings, diagnosis, or treatment for, in some cases, approximately 44 years after service is one factor that tends to weigh against a finding of continuous symptoms for the claimed disorders after separation from service.  See Buchanan, 451 F.3d at 1337; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Importantly, the Veteran himself has never clearly indicated that he was treated for these problems during his military service.  

The Board has carefully reviewed the Veteran's statements over time.  While the Veteran will, as requested, be given all reasonable doubt, his statements provide a very incomplete picture as to why he believes these problems have any connection with his military service from one-half century ago.  The simple filing of claims and then citing the fact that his service medical records are missing does not provide a basis to grant these claims. 

The first post-service assessment of hypertension was noted as benign essential hypertension in a June 2002 private treatment record.  Thereafter, private treatment records dated March 2004, May 2005, October 2005, March 2006, as well as a June 2007 VA outpatient treatment record noted the Veteran's complaints and treatment for hypertension.  The first post-service assessment of a hernia in the suprapubic area was noted in a December 2006 VA outpatient treatment record.  A subsequent December 2008 private treatment record noted the Veteran's history of a hernia, and left inguinal hernia was listed among the Veteran's active problem list in a VA outpatient treatment record.  The first, and only, post-service assessment of seizures was in a December 2007 private emergency room treatment record for the onset of seizure symptoms.  Upon physical evaluation and treatment, the Veteran was assessed as having a generalized epileptic seizure.  Lastly, the first post-service assessment of a respiratory disorder was of organism unspecified lobar pneumonia in a June 2002 private treatment record.  Moreover, a June 2002 private discharge hospital report noted the Veteran was admitted to the intensive care unit with multiple diagnoses, to include pneumonia, and his discharge diagnoses included acute Klebsiella pneumonia. 

The Board acknowledges, as further discussed below, that private treatment records from Dr. Baker from 1970 to 1976, as identified by the Veteran in a signed Authorization and Consent to Release Information to VA, via a VA Form 21-4142, for the claimed disorders have not been obtained and associated with the record.  To the extent that such records reveal complaints and treatment for the claimed disorders, such findings do not date back to the Veteran's period of active service nor will show a continuity of symptoms for hypertension, hernia, seizures, or respiratory disorder dating back to service.  As a result, the Board finds that the Veteran does not assert, nor does the weight of the evidence illustrate, continuous symptoms of hypertension, hernia, seizures, and respiratory disorder since separation from service and no indication of a connection between these problems and service. 

The Board further finds that the weight of the evidence demonstrates the Veteran's currently diagnosed hypertension, suprapubic area hernia, epileptic seizure disorder, and pneumonia are not related to active service.  Pursuant to the evidence of record, the Veteran's complaints and assessments of the claimed disorders are not documented as attributable to an injury, disease, or event manifesting in such a disorder during active service.  Moreover, the Board notes that the Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his claimed disorders.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  The questions of causation, in this case, involve complex medical issues that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's post-service diagnosed benign essential hypertension, hernia in the suprapubic area, generalized epileptic seizure disorder, and pneumonia, to include acute Klebsiella and organism unspecific lobar and his period of active service, including no credible evidence of continuity of symptomatology since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The specified private and VA outpatient treatment records noted above are competent and probative medical evidence because they are factually accurate and supported by history and multiple consistent findings after each treatment session.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection on a direct basis and outweighs the Veteran's more recent contentions and treatment regarding post-service symptoms. 

Consideration of whether service connection for hypertension may be granted on a presumptive basis will be considered as cardiovascular-renal disease, to include hypertension, is listed among the chronic diseases under 38 C.F.R. § 3.309(a).  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a).  However, as discussed above, hypertension is not shown to be manifested and/or diagnosed during the first post-service year.  As a result, service connection for hypertension on a presumptive basis as due to a chronic disease is not available in this case.

The Board further acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to note that he was exposed to asbestos.  See, e.g., Layno, 6 Vet. App. at 465.  However, such evidence lacks credibility due to the insufficient amount of details the Veteran provided regarding the nature of his exposure to asbestos.  In fact, while he reported exposure to asbestos on the VA Form 21-526, he did not provide any information as to when or how he was exposed (his statements are very vague).  The Veteran was sent an April 2008 VCAA notice requesting that he submit additional information regarding his claimed asbestos exposure.  As of date, no such information has been submitted to the Board by the Veteran or his representative.      

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for hypertension, hernia, seizures, and respiratory disorder, to include as due to asbestos exposure, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the April 2008 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's VA outpatient treatment records and private treatment records.  The Veteran was not afforded a VA examination of any of his claimed disabilities, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for the appropriate VA medical examinations is not warranted.  

Significantly, neither the Veteran nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

An April 2008 response to a Personnel Information Exchange System (PIES) request revealed that the Veteran's service treatment records and Surgeon General Office (SGO) records are not available because the records were destroyed by fire at the St. Louis, Missouri, facility of the National Personnel Records Center (NPRC).  Subsequently, in a July 2008 notice letter, the RO requested the Veteran complete the enclosed NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) in order to provide a thorough search for his service treatment records.  In August 2008, the RO received a completed NA Form 13055 from the Veteran and an October 2009 response to a Personal Information Exchange System (PIES) request revealed the inability to identify a record for the Veteran without a complete organization.  In an October 2009 interoffice memorandum, the RO determined that the Veteran's service treatment records are unavailable for review from the Army, all procedures to obtain such records had been correctly followed, all efforts to obtain the needed information had been exhausted, and further attempts are futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinet records he has in his possession; however, the Veteran has failed to provide such information.  

Moreover, in April 2008, the Veteran submitted an incomplete Authorization and Consent to Release Information to VA, via a VA Form 21-4142, for private treatment records with Dr. Baker from 1970 to 1976.  In the April 2008 notice letter, the RO informed the Veteran that the incomplete VA Form 21-4142 did not contain an address or contained an incorrect address, and requested that the Veteran provide the address of Dr. Baker in order for VA to conduct a thorough search for such records.  The Veteran has failed to provide such information, thus the Board finds that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER


Service connection for a chronic disorder to account for dizziness is denied.

Service connection for hypertension is denied.

Service connection for hernia is denied.

Service connection for seizures is denied.

Service connection for respiratory disorder, to include as due to asbestos exposure, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


